Case 2:20-cv-00682-JLB-MRM Document 16 Filed 11/23/20 Page 1 of 1 PageID 133




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

JOSEPH MATRONE and MICHELLE
MATRONE,

             Plaintiffs,

v.                                            Case No. 2:20-cv-00682-JLB-MRM

METROPOLITCAN CASUALTY
INSURANCE COMPANY,

             Defendant.
                                        /

                                      ORD ER

      The parties have reached a settlement. (Doc. 14.) Pursuant to Local Rule

3.08(b), this action is DISMISSED, subject to the right of any party within sixty

days to: (1) submit a stipulated form of final order or judgment; or (2) move to

reopen the case for good cause. The Clerk is DIRECTED to close the case.

      ORDERED in Fort Myers, Florida, on November 23, 2020.
